Citation Nr: 1811179	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 750		DATE



THE ISSUE

Entitlement to service connection for a low back disability, to include herniated disc L4-5 status-post lumbar laminectomy.


ORDER

Service connection for a low back disability, to include herniated disc L4-5 status-post lumbar laminectomy, is granted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that his chronic low back disability first manifested during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include herniated disc L4-5 status-post lumbar laminectomy, have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 2003 to June 2007 and from October 2009 to July 2010 with the United States Air Force, with service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge with the Board in July 2017.  A transcript of that hearing has been associated with the claims file.  

In this decision, the Board grants service connection for a low back disability, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

1.  Entitlement to service connection for a low back disability, to include herniated disc L4-5 status-post lumbar laminectomy.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran essentially contends that he has a current low back disability that is causally related to his physical activity during service and his complaints of low back pain during service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a herniated disc L4-5 status-post lumbar laminectomy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's May 2006 post-deployment health assessment showed no complaints of back pain.  A December 2007 post-deployment health reassessment did, however, show complaints of back pain.  

A September 2008 report of medical examination showed a clinically normal spine.  January 2009 treatment records showed a diagnosis of low back pain.  

In June 2011, the Veteran reported to the emergency room with complaints of low back pain starting two hours prior.  The pain was associated with no known injury, although the Veteran had been playing catcher in a softball game.  The Veteran specifically stated that he was uninsured and did not want to pay for any unnecessary treatment.  A subsequent June 2011 private treatment record showed intractable low back and right leg pain.  MRI showed a large central and right-sided HNP.  The primary medical history showed some chronic back pain issues in the past.  

In a September 2011 lay statement, the Veteran's mother noted that the Veteran first mentioned back pain to them in February 2005.  He also complained of back pain after his return from deployment in May 2006.  She stated that he had days where it was unbearable but also days where it did not bother him.  In a May 2016 lay statement, a fellow service member reported that he knew of the Veteran's back complaints during service and that the Veteran took medication for his back at that time.  

The Veteran was afforded a hearing in July 2017.  The Veteran reported that he worked in a nuclear facility and had to wear full PPE, helmets, plaque vests with plates, vests with ammo, weapons, and weighted plates.  He asserted that by working that schedule for 15 months with daily exercises with gear he started to experience back issues.  He stated that he reported it to his supervisor who said to "suck it up."  He took over the counter medications.  He reported that after he separated from the military, he had a few occasions where he went to the emergency room or to urgent care for his back.  He stated that the Air National Guard knew he had back problems and therefore assigned him an office job at a desk for six months.  The representative asserted that the VA examiner provided a positive nexus opinion, but VA then asked for another nexus opinion that did not include an examination.

The Veteran was afforded a VA examination in July 2011.  The examiner provided a detailed history of the Veteran's complaints of back pain.  When the Veteran was stationed in Turkey from June 2003 for nine months, he had intermittent problems with low back pain.  He was subsequently transferred back to Florida, but then spent six months in Iraq working as a gunner with frequent lifting of heavy items including ammunition and other equipment.  During that time, he had intermittent low back pain that was not evaluated.  He reported experiencing back pain at a post-deployment health assessment in December 2007.  He reported that he was deployed to a desk job in Saudi Arabia from October 2009 to July 2010 and had no back problem or complaints there.  In reviewing the records provided, the examiner noted an X-ray report of the lumbar spine for chronic back pain dated January 2009 demonstrating slight loss of lordosis on the lateral view, but with normal disc spaces and no fractures.  An MRI of the lumbar spine dated June 2011 demonstrated a posterior central disc extrusion at L4-5 resulting in marked focal central canal stenosis at that level.  He also was noted to have a congenitally narrow spinal canal.  A VA treatment record noted mild low back pain in January 2009.  The examiner noted the June 2011 Emergency Room findings resulting in the microdiscectomy. The examiner performed a physical examination and diagnosed acute herniated L4-L5 disc with neurologic impairment, improving postoperatively.  The examiner opined that the Veteran's low back disability was service-connected.  The examiner provided a rationale, noting that the Veteran's history was well documented as to the nature of his problem and the timing.  The fact that he had a congenitally narrow spine predisposed him to this, but it was not the specific cause.  The examiner opined that it was more likely than not related to his time in service and is therefore service-connected.

VA obtained an additional VA nexus opinion in June 2012.  The examiner reviewed the Veteran's July 2011 VA examination, his medical records, and claims file.  The examiner noted the Veteran's active military duty and his December 2007 post-deployment health assessment, which was taken six months after discharge.  He noted the January 2009 complaints of mild low back pain and the lack of evidence of treatment for back pain during the Veteran's second period of active duty.  The examiner also noted the Veteran's complaints and injury in June 2011 resulting in his discectomy.  The examiner noted conflicting evidence in the July 2011 examination.  In March 2012, the Veteran stated that he never engaged in physical activity or high impact activity and therefore did not feel the need to see a doctor for his back during the second period of deployment.  Based on these findings, the examiner found that it was less likely as not that the Veteran's lumbar spine L4-5 herniated disc, which occurred acutely just prior to June 3, 2011 after playing softball, resulting in right L4-5 discectomy, was caused by or the result of his report of carrying heavy items during his first period of service.  The examiner noted the rational that there was intermittent documentation of back pain on at least two occasions prior to back surgery, including December 2007 and January 2009; however, there was no documentation of a chronic back condition and no documentation of symptoms consistent with a herniated disc prior to June 3, 2011.  Based on the medical records, it is more likely that the Veteran's herniated disc of L4-5 that resulted in a lumbar laminectomy was caused by an acute injury just prior to June 3, 2011.  It was very likely an injury immediately preceding the back surgery would be considered an intervening interceding incident occurring within one year after military discharge.  The Veteran's current diagnosis was lumbar spine, herniated disc L4-5, post-lumbar laminectomy.

The Board acknowledges that the record contains two conflicting opinions as to the etiology of the Veteran's back disability.  The June 2012 VA examiner opined that it was very likely an injury immediately preceding the back surgery would be considered an intervening interceding incident occurring within one year after military discharge.  The Board acknowledges that the Veteran's onset of back pain in July 2011 occurred after playing in a softball game, but the records from that period specifically state that the Veteran did not receive a trauma or injury related to his softball game and the record contains no evidence of an additional injury.  

Additionally, the June 2012 examiner stated that there was no documentation of a chronic back condition.  The Board notes that the Veteran's lay statements, the statements of his family, and statement from his fellow service member, showed over the counter treatment for back pain.  Also, at the time of the July 2011 surgery, the record specifically shows a medical history of some chronic back pain issues in the past.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The VA examination in July 2011 showed a detailed history of the Veteran's complaints of back pain and the progression of his disability.  The Board acknowledges that the examiner's rationale, noting that the Veteran's history was well documented as to the nature of his problem and the timing, could be considered vague.  The Board notes, however, that the examiner did provide a thoroughly detailed history to include all diagnoses, complaints, and treatment with dates.  Relying on the history and progression of a disability, when the history is accurate and thoroughly detailed, may be sufficient rationale for a nexus opinion.

The Veteran was sound upon entry into service.  He noted complaints of low back pain during service that were intermittent and treated with over the counter medications.  The Veteran's family and fellow service member supported these statements.  The Veteran's service treatment records do not document a chronic back pain problem until six months after the Veteran's first separation from service.  The Veteran's medical history, however, showed a medical history of chronic back pain and a documented reason for a lack of medical records, in that the Veteran was uninsured and did not want to pay for additional treatment prior to the point where he needed surgery.  The record contains two opposing nexus opinions as discussed above, neither of which provides a perfect positive or negative rationale.  Based on this evidence, the Board finds that the evidence is, at a minimum, in equipoise.  

As the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the criteria for service connection for a low back disability have been met.  38 C.F.R. §§ 4.3, 4.7.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States


Department of Veterans Affairs


